DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamori, JPH1159285(A).
Regarding claim 1, Yamamori teaches a sheet member comprising a transparent substrate (4 of Fig. 1), a colored layer (3 of Fig. 1), and a phosphorescent layer containing a phosphorescent material (2 of Fig. 1). Yamamori teaches that the sheet member may be configured such that the colored layer (3) is arranged on the substrate (4) and while the phosphorescent layer (2) is not arranged on the substrate (Fig. 1). 
Regarding claim 2, Yamamori teaches the sheet member as described above, and further teaches an additional substrate layer (1 of Fig. 1), which may be regarded as corresponding to the claimed substrate of claim 2; in this case the phosphorescent layer (2) would be arranged more adjacent to the substrate (1) than the colored layer (3). 
Regarding claims 3 and 4, the claims appear to be statements of intended use that do not impart any specific structural limitations, and as such cannot distinguish the claimed invention. Nevertheless, either side of the product of Yamamori could be used as a front side or back side. 
Regarding claims 5 and 8, Yamamori teaches that the colored layer may have first regions of greater thickness and second regions of lesser thickness arranged in a distributed manner (Fig. 1), which . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamori, JPH1159285(A).
Regarding claims 6 and 7, the teachings of Yamamori differ from the present invention in that although Yamamori teaches that the colored layer may be formed via printing, Yamamori does not specifically teach that the phosphorescent material layer may be formed via printing, and instead merely teaches that the phosphorescent material is to be “applied” to form the layer. It would, however, have been obvious to one of ordinary skill in the art to use printing when forming the phosphorescent layer because one of ordinary skill in the art would have understood that virtually any method of application could be used when forming the phosphorescent layer of Yamamori, including printing, and one of ordinary skill in the art would have recognized printing as an appropriate method for forming such a layer. Additionally, the generic recitation of “printing” is so lacking in detail that virtually any method of application could be construed as “printing” within the bounds of claims 6 and 7.




Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785